Title: James Madison to William Allen, 14 May 1830
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                May 14. 1830
                            
                        
                        
                        I shall have occasion to draw on you for $150 payable on the 20th. inst: and I must request you to place prior to the 25th. inst. $120. in the B. Bank of the U.S. at Richmond, subject to the draft of
                            Edward Coles. You will of course sell my flour to those amounts, if not already sold. Friendly respects 
                        
                        
                            
                                J. M
                            
                        
                    